USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1-1 filed 01/25/21 page 1 of 5




     EXHIBIT A
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1-1 filed 01/25/21 page 2 of 5


STATE OF INDIANA          )             BENTON CIRCUIT COURT
                          )      SS:
COUNTY OF BENTON          )             CAUSE NO.: 04C01-2012-CT-000145

JOSHUA KUMMER and                           )
ALLISANDRA KUMMER,                          )
                                            )
                   Plaintiffs,              )
                                            )
       vs.                                  )
                                            )
MATTHEW ARMSTRONG,                          )
G.G. BARNETT TRANSPORT, INC. and            )
REDFORD TRUCK LINE, INC.,                   )
                                            )
                   Defendants.              )

  PLAINTIFF, JOSHUA KUMMER’S RESPONSE TO DEFENDANTS’ FIRST
                    REQUEST FOR ADMISSION

      Comes now the Plaintiff, Joshua Kummer, by counsel, and in accordance

with Trial Rule 33, submits the following answers to Defendants’ Request for

Admissions.

      Request for Admission No. 1:         The total of all of Plaintiff’s damages

arising from the accident for which Plaintiff seeks compensation does not exceed

$75,000.

RESPONSE:         Deny.

      Request for Admission No. 2:         Plaintiff will not personally seek

damages from the Defendants in excess of $75,000 at the trial of this matter.

RESPONSE:         Deny.
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1-1 filed 01/25/21 page 3 of 5


                                         Respectfully submitted,

                                         KELLER & KELLER LLP



                                         /s/Ryan Johnson
                                         Ryan Johnson, #24252-49
                                         Attorney for Plaintiffs


                          CERTIFICATE OF SERVICE

      On 01/15/21, I electronically filed and served the foregoing document
through the Indiana ECF system:

Christopher R. Whitten
Matthew K. Phillips
Whitten Law Office
6801 Gray Road, Suite H
Indianapolis, IN 46237
                                         /s/ Ryan Johnson
                                         Ryan Johnson

KELLER & KELLER LLP
2850 N. MERIDIAN ST.
INDIANAPOLIS, IN 46208
TELEPHONE: (317) 926-1111




                                     2
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1-1 filed 01/25/21 page 4 of 5


STATE OF INDIANA          )             BENTON CIRCUIT COURT
                          )      SS:
COUNTY OF BENTON          )             CAUSE NO.: 04C01-2012-CT-000145

JOSHUA KUMMER and                           )
ALLISANDRA KUMMER,                          )
                                            )
                   Plaintiffs,              )
                                            )
       vs.                                  )
                                            )
MATTHEW ARMSTRONG,                          )
G.G. BARNETT TRANSPORT, INC. and            )
REDFORD TRUCK LINE, INC.,                   )
                                            )
                   Defendants.              )

PLAINTIFF, ALLISANDRA KUMMER’S ANSWERS TO DEFENDANTS’ FIRST
              REQUEST FOR ADMISSION DIRECTED TO

      Comes now the Plaintiff, Allisandra Kummer, by counsel, and in

accordance with Trial Rule 33, submits the following answers to Defendants’

Request for Admissions.

      Request for Admission No. 1:         The total of all of Plaintiff’s damages

arising from the accident for which Plaintiff seeks compensation does not exceed

$75,000.

RESPONSE:         Deny.



      Request for Admission No. 2:         Plaintiff will not personally seek

damages from the Defendants in excess of $75,000 at the trial of this matter.

RESPONSE:         Deny.
USDC IN/ND case 4:21-cv-00006-PPS-JPK document 1-1 filed 01/25/21 page 5 of 5


                                         Respectfully submitted,

                                         KELLER & KELLER LLP


                                         /S/ Ryan Johnson
                                         Ryan Johnson, #24252-49
                                         Attorney for Plaintiffs



                         CERTIFICATE OF SERVICE

      On 01/15/2021, I electronically filed and served the foregoing document
through the Indiana ECF system:


Christopher R. Whitten
Matthew K. Phillips
Whitten Law Office
6801 Gray Rd., Suite H
Indianapolis, IN 46237
                                         /s/Ryan Johnson
                                         Ryan Johnson

KELLER & KELLER LLP
2850 N. MERIDIAN ST.
INDIANAPOLIS, IN 46208
TELEPHONE: (317) 926-1111




                                     2
